Title: From Abigail Smith Adams to Harriet Welsh, 8 December 1814
From: Adams, Abigail Smith
To: Welsh, Harriet



Dear Harriet
Quincy December 8th 1814

I have been intending to write to you, and thank you for the loan of mr Everets Sirmon which I was loth to part with I heard it read once, and twice I read it myself, each time with new pleasure. I intended transcribing a part of it, but neglected it.
The Letters received to night were of a month older date than those received by the Chancy. Mr A’s Letters are all interesting. this shows the determination of the British ministers not to break of the negotiation if they can shufel it off upon our ministers. their object is to lay the Rupture of it upon them.
Mr Adams says the most perfect harmony & union of Sentiment prevails among them his colleigues, that they have taken a House together by the month, and live very pleasently.
I will send you the Letter to read in a few days. to your proposal by mr Shaw, I might have been tempted to have acceeded if means had been in my power, but I see every thing in so shaking and hazardous a situation, that no one can see what public credit is falling to.
are you not a monopilizer? to get one Letter from Caroline, by one post, and expect an other by the next. I highly approve of mr de Wints plan—I always wish every Gentleman to have a profession whatever may be his fortune. if he does not practice, it will qualify him for civil employments and render him more respectable amongst men of Letters—
Mr Greenleaf call’d this Evening to leave the Letters, and past an hour with us. he is a worthy young Man. we miss Susans sausy chat, and gaiety—and have a long dull pause of Silence never disturbed by the gaiety of sprighty Saleys, or Laughter at the Age of deventy. I feel more interest in all thats done beneath the circuit of the Soon Sun, than some others do at what shall I say 35 or 40? yet such people say, they feel as keenly and as sensibly as others! who can think it? well every one to their fancy—here I run on a little elated as you see in getting Letters to Night, altho of an old date.
keep Susan in good order. it is very cold weather at Quincy. how is it in Boston?
is that calico worth buying to cover Bed quilts, which is advertized at 25 ct pr yard at No 73 corn hill Lewis. be so good as to look at them and tell me.
your affecly
A Adams